Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 12, 17, and 20 are objected to because of the following informalities:  grammatical error.  Appropriate correction is required. The following is suggested:
Claim 1, line 12: “mutual-mode data to [[a]] the computing device”
Claim 12, line 9: “mutual-mode data to [[a]] the computing device”
Claim 17, line 1: “configured to: display a message”
Claim 17, lines 2-3: “first area, activate wipers, initiate a spray, or activating activate an air blower” 
Claim 20, line 11: “wherein the controller comprises firmware, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guarneri (Pub. No.: US 2016/0259448 A1) in view of Woo (Pub. No.: US 2018/0268783 A1) in view of Cho et al. (Pub. No.: US 2017/0357365 A1) hereinafter referred to as Cho.
With respect to Claim 1, Guarneri a projected capacitive (PCAP) touch system (figs. 1-2; ¶32; ¶36; ¶55) comprising: a touchscreen (figs. 1-2, item S; ¶35); a controller (figs. 1-2, item C; ¶40; ¶43, “a controller can determine the location of touch”; ¶109) coupled to the touchscreen; wherein the controller is configured to: during a mixed-mode measurement frame (¶51, “they may be both used in order to reveal water presence on the screen panel in connection with single finger touch e.g., only one finger touching the screen”; ¶52), collect self-mode data and mutual-mode data (¶52, “water resistance may be achieved by using both mutual-cap and self-cap sensing by operating a touch panel in both modes by switching back and forth between them”), wherein the mutual-mode data comprises both positive and negative measurements relative to baseline mutual capacitance values corresponding to a first area of the touchscreen (¶94-96; ¶98); determine based on the self-mode data and the mutual-mode data that a touch does not exist in the first area (¶53, “Once water on the screen panel is revealed, the electronics associated with the screen may read data only from self-sensing” – since water is revealed, self-sensing is used and is not affected by water and would reveal a touch if it existed or not); and transmit the self-mode data and the mutual-mode data to electronics (¶40, “change in capacitance may be detected electronically  by electronic circuitry C”). 
Guarneri does not teach the electronics to adjust an application to avoid the first area.
Woo teaches a touch system (figs. 2 & 4, i.e. smart phone, or tablet), comprising: a touchscreen (fig. 4, item 410; ¶58) and a processor (fig. 2, item 212; ¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”), wherein the processor adjusts an application to avoid the first area of the touchscreen (¶58).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the projected capacitive touch system of Guarneri, such that the electronics adjusts an application to avoid the first area of the touchscreen, as taught by Woo so as to provide alternative ways to handle unusable parts of a touchscreen (abstract). 
Guarneri and Woo combined do not teach the projected capacitive touch system to comprise: a computing device communicatively coupled to the controller; and transmit data to a computing device, wherein the computing device adjusts an application of the touchscreen.
Cho teaches a touch system (fig. 1B; ¶66), comprising: a touchscreen (fig. 1B, item 162); a controller (fig. 1B, item 180), coupled to the touchscreen (fig. 1B); and a computing device (fig. 1B, item 120) communicatively coupled to the controller (fig. 1B); wherein the controller is configured to transmit data to the computing device (¶69, “The processor 120 can match and process a touch event and a pressure event that are provided from the touch IC 180”); wherein the computing device adjusts an application of the touchscreen (¶69, “the processor 120 can control to perform an operation or function corresponding to the touch event or the pressure event for an application executing in the electronic device 101”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Guarneri and Woo, to comprise: a computing device communicatively coupled to the controller; and transmit data to a computing device, wherein the computing device adjusts an application of the touchscreen resulting in (¶69). 
With respect to Claim 2, claim 1 is incorporated, Guarneri teaches wherein to determine that a touch does not exist, the controller is further configured to: determine that the self-mode data comprises minimal signals compared to the mutual-mode data corresponding to the area of the touchscreen (¶52, “An entry wet condition may be detected by detecting a variance of capacitances from mutual-cap sensing and, at the same time, by reading no changes from self-cap sensing”).
With respect to Claim 3, claim 1 is incorporated, Guarneri teaches wherein based on the self-mode data and the mutual-mode data, the controller is further configured to: determine that the first area includes water contamination (¶53); and determine that a second area of the touchscreen is dry (¶64, thresholds Th1 and Th2 are not met = dry).
Guarneri does not teach wherein the adjustment includes the application utilizing the second area of the touchscreen.
Woo teaches a touch system (figs. 2 & 4, i.e. smart phone, or tablet), comprising: a touchscreen (fig. 4, item 410; ¶58) and a processor (fig. 2, item 212; ¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”), wherein the processor adjusts an application to avoid the first area of the touchscreen (¶58) and adjusts the application utilizing a second area of the touchscreen (¶58, “the displayable screen size or pixels may be adjusted such that it is as if the pixels located at or around the crack has been moved to another pixel location, such as an adjacent pixel. The pixel may be shifted to the right, left, up, or down one or more pixels to avoid the damaged pixel”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Guarneri, Woo, and Cho, wherein the adjustment includes the application utilizing the second area of the touchscreen, as taught by Woo so as to provide alternative ways to handle unusable parts of a touchscreen (abstract). 
With respect to Claim 5, claim 3 is incorporated, Guarneri does not teach wherein the application is configured to: move critical selectable items from the first area to the second area.
Woo teaches a touch system (figs. 2 & 4, i.e. smart phone, or tablet), comprising: a touchscreen (fig. 4, item 410; ¶58) and a processor (fig. 2, item 212; ¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”), wherein the processor adjusts an application to avoid the first area of the touchscreen (¶58) and adjusts the application utilizing a second area of the touchscreen (¶58, “the displayable screen size or pixels may be adjusted such that it is as if the pixels located at or around the crack has been moved to another pixel location, such as an adjacent pixel. The pixel may be shifted to the right, left, up, or down one or more pixels to avoid the damaged pixel”); wherein the application is configured to: move critical selectable items from the first area to the second area (¶54, “Having mapped the location of the crack, the user device may move icons or buttons away from the crack such that a user will be less likely to cut their finger on the cracked screen”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Guarneri, Woo, and Cho, wherein the application is configured to: move critical selectable items from the first area to (abstract). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guarneri, Woo, and Cho as applied to claims 3 above, and further in view of Mathews (Pub. No.: US 2015/0360647 A1).
With respect to Claim 4, claim 3 is incorporated, Guarneri teaches wherein the controller comprises: firmware (¶182, “in case of wet/water condition, the electronics C (e.g., firmware) may enter a water multi-touch detection mode”) configured to receive data. 
Guarneri does not teach firmware configured to transmit the self-mode data and the mutual-mode data to the computing device. 
Mathews teaches a touch system (fig. 1; ¶14), comprising: a touchscreen (fig. 1, item 12; ¶15); a controller (fig. 1, item 14; ¶28), coupled to the touchscreen (fig. 1, item 12); and a computing device (fig. 1, item 16) communicatively coupled to the controller (fig. 1, item 14); wherein the controller is configured to transmit data to the computing device (¶29, “Microprocessor 16 may be configured to receive touch data from touch screen controller 14”); wherein the controller comprises: firmware (¶28, “Controller 14 may also include noise filtering algorithms and exact sampling methods in hardware, software, or firmware”) configured to transmit data to the computing device (¶29).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Guarneri, Woo, and Cho, wherein the controller comprises firmware configured to transmit data to the computing device, as taught by Woo, resulting in firmware configured to transmit self-mode data and mutual-mode data to the computing device so as to provide design alternatives. 

Claim 6 isrejected under 35 U.S.C. 103 as being unpatentable over Guarneri, Woo, and Cho as applied to claims 3 above, and further in view of Chang et al. (Pub. No.: US 2015/0109250 A1) hereinafter referred to as Chang.
With respect to Claim 6, claim 3 is incorporated, Guarneri does not teach wherein the application is configured to: display a message regarding the determination of water contamination in the first area, or activate removal of the water contamination.
Chang teaches a projected capacitive (PCAP) touch system (fig. 1A, item 100; ¶87; ¶100; ¶109) comprising: a touchscreen (fig. 1A, item 120; ¶31); a controller (fig. 1B, item 160; ¶32) coupled to the touchscreen; and a computing device (fig. 1B, item 170; ¶32) communicatively coupled to the controller, wherein the controller is configured to determine interference of water (¶83), wherein an application is configured to: display a message regarding the determination of water contamination in the first area, or activate removal of the water contamination (¶83, “a message or signal for cleaning of the touch screen surface can be displayed, indicating the interference of any water stain or other conductive object not coupled to ground is eliminated”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Guarneri, Woo, and Cho, wherein the application is configured to: display a message regarding the determination of water contamination in the first area, or activate removal of the water contamination, as taught by Chang so as to alert the user to remove contaminates for improved usability of the touch system. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guarneri, Woo, Cho, and Chang as applied to claim 6 above, and further in view of Kuroda et al. (Pub. No.: US 2014/0058633 A1) hereinafter referred to as Kuroda.
Claim 7, claim 6 is incorporated, Guarneri, Woo, Cho, and Chang combined do not teach wherein to activate removal of the water contamination, the controller is configured to: activate wipers, initiate a spray, or activate an air blower on the touchscreen.
Kuroda teaches a touch system (figs. 1-2; ¶34; ¶36), comprising: a touchscreen (figs. 1-2, item 20; ¶35-36); and a controller (fig. 1, item 10; ¶34), wherein the controller is configured to detect water contamination (¶73); and wherein to activate removal of the water contamination, the controller is configured to: activate wipers, initiate a spray, or activate an air blower on the touchscreen (¶10; ¶78; ¶86).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Guarneri, Woo, Cho, and Chang, wherein to activate removal of the water contamination, the controller is configured to: activate wipers, initiate a spray, or activate an air blower on the touchscreen, as taught by Kuroda so as to improve usability of the touch system. 

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guarneri, Woo, and Cho as applied to claim 1 above, and further in view of Gray (Pub. No.: US 2017/0242534 A1).
With respect to Claim 8, claim 1 is incorporated, Guarneri, Woo, and Cho combined do not mention wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements.
Gray teaches a projected capacitive (PCAP) touch system (fig. 1; ¶87; ¶54; ¶93) comprising: a touchscreen (fig. 1, item 14; ¶87) and a controller (fig. 1, item FPGA or ASIC; ¶36; ¶88) coupled to the touchscreen, the controller configured to: during a mixed-mode measurement frame (¶94), collect self-mode data and mutual-mode data (¶107); wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements (fig. 2, f2 at 100 and 200kHz; ¶43, “The self analog sensor signal, mutual analog sensor signal, and pen analog sensor signal may include multiple frequencies”; ¶49; ¶120; claim 11: the self analog signal comprises multiple frequencies including at least the second frequency).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive (PCAP) touch system of Guarneri, Woo, and Cho, wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements, as taught by Gray so as to provide multi-touch sensing (¶44).
With respect to Claim 9, claim 8 is incorporated, Guarneri, Woo, and Cho combined do not mention wherein the controller is further configured to: measure water contamination of the touchscreen, based on the lower drive frequency measurements and the higher drive frequency measurements.
Gray teaches a projected capacitive (PCAP) touch system (fig. 1; ¶87; ¶54; ¶93) comprising: a touchscreen (fig. 1, item 14; ¶87) and a controller (fig. 1, item FPGA or ASIC; ¶36; ¶88) coupled to the touchscreen, the controller configured to: during a mixed-mode measurement frame (¶94), collect self-mode data and mutual-mode data (¶107); wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements (fig. 2, f2 at 100 and 200kHz; ¶43, “The self analog sensor signal, mutual analog sensor signal, and pen analog sensor signal may include multiple frequencies”; ¶49; ¶120; claim 11: the self analog signal comprises multiple frequencies including at least the second frequency); wherein the controller is further configured to: measure water contamination of the touchscreen (¶54; ¶96-97), based on the lower drive frequency measurements and the higher drive frequency measurements (fig. 2, f2 at 100 and 200kHz; ¶43, “The self analog sensor signal, mutual analog sensor signal, and pen analog sensor signal may include multiple frequencies”; ¶49; ¶120; claim 11: the self analog signal comprises multiple frequencies including at least the second frequency).
(¶10).
With respect to Claim 11, claim 8 is incorporated, Guarneri, Woo, and Cho combined do not mention wherein the self-mode data comprises a third drive frequency measurement, wherein a corresponding third drive frequency of the third drive frequency measurement is between frequencies corresponding to the lower drive frequency measurements and the higher drive frequency measurements.
Gray teaches a projected capacitive (PCAP) touch system (fig. 1; ¶87; ¶54; ¶93) comprising: a touchscreen (fig. 1, item 14; ¶87) and a controller (fig. 1, item FPGA or ASIC; ¶36; ¶88) coupled to the touchscreen, the controller configured to: during a mixed-mode measurement frame (¶94), collect self-mode data and mutual-mode data (¶107); wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements (fig. 2, f2 at 100 and 200kHz; ¶43, “The self analog sensor signal, mutual analog sensor signal, and pen analog sensor signal may include multiple frequencies”; ¶49; ¶120; claim 11: the self analog signal comprises multiple frequencies including at least the second frequency); wherein the self-mode data comprises a third drive frequency measurement (¶41, pen signal), wherein a corresponding third drive frequency of the third drive frequency measurement is between frequencies corresponding to the lower drive frequency measurements and the higher drive frequency measurements (¶141, pen signal 150 kHz).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive (PCAP) touch system of (¶44).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guarneri, Woo, Cho, and Gray as applied to claim 8 above, and further in view of Li et al. (Pub. No.: US 2018/0275824 A1) hereinafter referred to as Li.
With respect to Claim 10, claim 8 is incorporated, Guarneri, Woo, Cho, and Gray combined do not mention wherein the collection of the self-mode data precedes collection of the mutual-mode data.
Li teaches a touch system (fig. 2) comprising: a touchscreen (fig. 2, item 200), and a controller (fig. 2, item 202) coupled to the touchscreen, the controller configured to: during a mixed-mode measurement frame, collect self-mode data and mutual-mode data (¶47; ¶75, “the touch screen of the disclosure can additionally or alternatively be operated in a mutual capacitance configuration”; ¶83); wherein the collection of the self-mode data precedes collection of the mutual-mode data (¶192, “The mutual capacitance driving and sensing scheme can be utilized before, after, or during the self-capacitance driving and sensing scheme described above”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive (PCAP) touch system of Guarneri, Woo, Cho, and Gray, wherein the collection of the self-mode data precedes collection of the mutual-mode data, as taught by Li so as to identify the presence of water on the touch screen, and to (¶5) and provide alternatives to when self-mode data and mutual-mode data is collected.

Claims 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guarneri, Woo, Cho, and Gray.
With respect to Claim 12, Guarneri teaches a method (fig. 5; ¶71) for a controller (figs. 1-2, item C; ¶40; ¶43, “a controller can determine the location of touch”; ¶109) coupled to a touchscreen (figs. 1-2, item S; ¶35), comprising: during a mixed-mode measurement frame (¶51, “they may be both used in order to reveal water presence on the screen panel in connection with single finger touch e.g., only one finger touching the screen”; ¶52), collecting self-mode data and mutual-mode data (¶52, “water resistance may be achieved by using both mutual-cap and self-cap sensing by operating a touch panel in both modes by switching back and forth between them”), wherein the mutual-mode data comprises both positive and negative measurements relative to baseline mutual capacitance values corresponding to a first area of the touchscreen (¶94-96; ¶98); determining based on the self-mode data and the mutual-mode data that a touch does not exist in the first area (¶53, “Once water on the screen panel is revealed, the electronics associated with the screen may read data only from self-sensing” – since water is revealed, self-sensing is used and is not affected by water and would reveal a touch if it existed or not); and transmitting the self-mode data and the mutual-mode data to electronics (¶40, “change in capacitance may be detected electronically  by electronic circuitry C”).
Guarneri does not teach adjusting an application to avoid the first area.
Woo teaches a method (fig. 3; ¶30) for a controller (fig. 2, item 212; ¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”) coupled to a touchscreen (fig. 4, item 410; ¶58), comprising: adjusting an application to avoid the first area (¶58).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Guarneri, to adjust an application to avoid the first area of the touchscreen, as taught by Woo so as to provide alternative ways to handle unusable parts of a touchscreen (abstract). 
Guarneri and Woo combined do not teach a method for a controller coupled to a touchscreen and a computing device, comprising: transmitting data to a computing device, wherein the computing device adjusts an application of the touchscreen.
Cho teaches a method (fig. 4; ¶102) for a controller (fig. 1B, item 180) coupled to a touchscreen (fig. 1B, item 162) and a computing device (fig. 1B, item 120), comprising: transmitting data to the computing device (¶69, “The processor 120 can match and process a touch event and a pressure event that are provided from the touch IC 180”); wherein the computing device adjusts an application of the touchscreen (¶69, “the processor 120 can control to perform an operation or function corresponding to the touch event or the pressure event for an application executing in the electronic device 101”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Guarneri and Woo, to comprise a controller coupled to a touchscreen and a computing device; transmitting data to a computing device, wherein the computing device adjusts an application of the touchscreen resulting transmitting data the self-mode data and the mutual-mode data to a computing device, wherein the computing device adjusts an application of the touchscreen, as taught by Cho so as to control the application to perform an operation function corresponding to a touch (¶69). 
Guarneri, Woo, and Cho combined do not teach wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements.
(fig. 6; ¶64; ¶70) for a controller (fig. 1, item FPGA or ASIC; ¶36; ¶88) coupled to a touchscreen (fig. 1, item 14; ¶87), comprising: during a mixed-mode measurement frame (¶94), collect self-mode data and mutual-mode data (¶107); wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements (fig. 2, f2 at 100 and 200kHz; ¶43, “The self analog sensor signal, mutual analog sensor signal, and pen analog sensor signal may include multiple frequencies”; ¶49; ¶120; claim 11: the self analog signal comprises multiple frequencies including at least the second frequency).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Guarneri, Woo, and Cho, wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements, as taught by Gray so as to provide multi-touch sensing (¶44).
With respect to Claim 13, claim 12 is incorporated, Guarneri teaches wherein the determining that a touch does not exist, comprises: determining that the self-mode data comprises minimal signals compared to the mutual-mode data corresponding to the area of the touchscreen (¶52, “An entry wet condition may be detected by detecting a variance of capacitances from mutual-cap sensing and, at the same time, by reading no changes from self-cap sensing”).
With respect to Claim 14, claim 12 is incorporated, Guarneri teaches wherein based on the self-mode data and the mutual-mode data, the method further comprises: determining that the first area includes water contamination (¶53); and determining that a second area of the touchscreen is dry (¶64, thresholds Th1 and Th2 are not met = dry).
Guarneri does not teach wherein the adjustment includes the application utilizing the second area of the touchscreen. 
Woo teaches a method (fig. 3; ¶30) for a controller (fig. 2, item 212; ¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”) coupled to a touchscreen (fig. 4, item 410; ¶58), comprising: adjusting an application to avoid the first area (¶58) and adjusts the application utilizing a second area of the touchscreen (¶58, “the displayable screen size or pixels may be adjusted such that it is as if the pixels located at or around the crack has been moved to another pixel location, such as an adjacent pixel. The pixel may be shifted to the right, left, up, or down one or more pixels to avoid the damaged pixel”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Guarneri, Woo, Cho, and Gray wherein the adjustment includes the application utilizing the second area of the touchscreen, as taught by Woo so as to provide alternative ways to handle unusable parts of a touchscreen (abstract). 
With respect to Claim 16, claim 14 is incorporated, Guarneri does not teach wherein the application comprises: moving critical selectable items from the first area to the second area.
Woo teaches a method (fig. 3; ¶30) for a controller (fig. 2, item 212; ¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”) coupled to a touchscreen (fig. 4, item 410; ¶58), comprising: adjusting an application to avoid the first area (¶58) and adjusts the application utilizing a second area of the touchscreen (¶58, “the displayable screen size or pixels may be adjusted such that it is as if the pixels located at or around the crack has been moved to another pixel location, such as an adjacent pixel. The pixel may be shifted to the right, left, up, or down one or more pixels to avoid the damaged pixel”); wherein the application comprises: moving critical selectable items from the first area to the second (¶54, “Having mapped the location of the crack, the user device may move icons or buttons away from the crack such that a user will be less likely to cut their finger on the cracked screen”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Guarneri, Woo, Cho, and Gray, wherein the application comprises: moving critical selectable items from the first area to the second area, as taught by Woo so as to provide alternative ways to handle unusable parts of a touchscreen (abstract). 
With respect to Claim 18, claim 12 is incorporated, Guarneri, Woo, Cho, and Gray combined do not teach further comprising: measuring water contamination of the touchscreen based on the lower drive frequency measurements and the higher drive frequency measurements.
Gray teaches a method (fig. 6; ¶64; ¶70) for a controller (fig. 1, item FPGA or ASIC; ¶36; ¶88) coupled to a touchscreen (fig. 1, item 14; ¶87), comprising: during a mixed-mode measurement frame (¶94), collect self-mode data and mutual-mode data (¶107); wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements (fig. 2, f2 at 100 and 200kHz; ¶43, “The self analog sensor signal, mutual analog sensor signal, and pen analog sensor signal may include multiple frequencies”; ¶49; ¶120; claim 11: the self analog signal comprises multiple frequencies including at least the second frequency); further comprising: measuring water contamination of the touchscreen based on the lower drive frequency measurements and the higher drive frequency measurements (fig. 2, f2 at 100 and 200kHz; ¶43, “The self analog sensor signal, mutual analog sensor signal, and pen analog sensor signal may include multiple frequencies”; ¶49; ¶54; ¶96; ¶120; claim 11: the self analog signal comprises multiple frequencies including at least the second frequency.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Guarneri, Woo, Cho, and Gray, to further comprise: measuring water contamination of the touchscreen based on the lower drive frequency (¶44).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guarneri, Woo, Cho, and Gray as applied to claim 14 above, and further in view of Mathews.
With respect to Claim 15, claim 14 is incorporated, Guarneri teaches wherein the controller comprises firmware (¶182, “in case of wet/water condition, the electronics C (e.g., firmware) may enter a water multi-touch detection mode”) configured to receive data.
Guarneri does not teach the method comprises the firmware transmitting the self-mode data and the mutual-mode data to the computing device.
Mathews teaches a touch system (fig. 1; ¶14) and method (¶30), comprising: a touchscreen (fig. 1, item 12; ¶15); a controller (fig. 1, item 14; ¶28), coupled to the touchscreen (fig. 1, item 12); and a computing device (fig. 1, item 16) communicatively coupled to the controller (fig. 1, item 14); wherein the controller is configured to transmit data to the computing device (¶29, “Microprocessor 16 may be configured to receive touch data from touch screen controller 14”); wherein the controller comprises: firmware (¶28, “Controller 14 may also include noise filtering algorithms and exact sampling methods in hardware, software, or firmware”) configured to transmit data to the computing device (¶29).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Guarneri, Woo, Cho, and Gray such that the method comprises the firmware transmitting data to the computing device, as taught by Woo, resulting in firmware transmitting the self-mode data and the mutual-mode data to the computing device so as to provide design alternatives. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guarneri, Woo, Cho, and Gray as applied to claim 14 above, and further in view of Chang.
With respect to Claim 17, claim 14 is incorporated, Guarneri, Woo, Cho, and Gray combined do not teach wherein the application is configured to: display a message regarding the determination of water contamination in the first area.
Chang teaches a projected capacitive (PCAP) touch system (fig. 1A, item 100; ¶87; ¶100; ¶109)  and a method for detecting touch (fig. 2E, 3, 4A-4C, 5A, 6, fig. 8) comprising: a touchscreen (fig. 1A, item 120; ¶31); a controller (fig. 1B, item 160; ¶32) coupled to the touchscreen; and a computing device (fig. 1B, item 170; ¶32) communicatively coupled to the controller, wherein the controller is configured to determine interference of water (¶83), wherein an application is configured to: display a message regarding the determination of water contamination in the first area, or activate removal of the water contamination (¶83, “a message or signal for cleaning of the touch screen surface can be displayed, indicating the interference of any water stain or other conductive object not coupled to ground is eliminated”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Guarneri, Woo, Cho, and Gray wherein the application is configured to: display a message regarding the determination of water contamination in the first area, or activate removal of the water contamination, as taught by Chang so as to alert the user to remove contaminates for improved usability of the touch system. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guarneri, Woo, Cho, and Gray as applied to claim 12 above, and further in view of Li.
With respect to Claim 19, claim 12 is incorporated, wherein the collection of the self-mode data precedes collection of the mutual-mode data.
(fig. 2) and method (figs. 11D to 11E) comprising: a touchscreen (fig. 2, item 200), and a controller (fig. 2, item 202) coupled to the touchscreen, the controller configured to: during a mixed-mode measurement frame, collect self-mode data and mutual-mode data (¶47; ¶75, “the touch screen of the disclosure can additionally or alternatively be operated in a mutual capacitance configuration”; ¶83); wherein the collection of the self-mode data precedes collection of the mutual-mode data (¶192, “The mutual capacitance driving and sensing scheme can be utilized before, after, or during the self-capacitance driving and sensing scheme described above”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Guarneri, Woo, Cho, and Gray, wherein the collection of the self-mode data precedes collection of the mutual-mode data, as taught by Li so as to identify the presence of water on the touch screen, and to ignore or discard the water from the final touch image that can be analyzed for touch activity (¶5) and provide alternatives to when self-mode data and mutual-mode data is collected.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guarneri, in view of Woo, in view of Cho, in view of Gray, and in view of Mathews.
With respect to Claim 20, Guarneri teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor (¶13) of a first electronic device (figs. 1-2; ¶32; ¶36), cause the processor to perform operations (¶54, multi-touch operations), the operations comprising: during a mixed-mode measurement frame (¶51, “they may be both used in order to reveal water presence on the screen panel in connection with single finger touch e.g., only one finger touching the screen”; ¶52), collecting self-mode data and mutual-mode data (¶52, “water resistance may be achieved by using both mutual-cap and self-cap sensing by operating a touch panel in both modes by switching back and forth between them”), and wherein the mutual-mode data comprises both positive and negative measurements relative to baseline mutual capacitance values corresponding to a first area of the touchscreen (¶94-96; ¶98); determining based on the self-mode data and the mutual-mode data that a touch does not exist in the first area (¶53, “Once water on the screen panel is revealed, the electronics associated with the screen may read data only from self-sensing” – since water is revealed, self-sensing is used and is not affected by water and would reveal a touch if it existed or not); and transmitting the self-mode data and the mutual-mode data to electronics (¶40, “change in capacitance may be detected electronically  by electronic circuitry C”).
Guarneri does not teach adjusting an application to avoid the first area.
Woo teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor (¶23, “Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”) of a first electronic device (fig. 2; ¶20), cause the processor to perform operations (¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214”), the operations comprising: adjusting an application to avoid the first area (¶58).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the non-transitory computer-readable medium of Guarneri, to adjust an application to avoid the first area of the touchscreen, as taught by Woo so as to provide alternative ways to handle unusable parts of a touchscreen (abstract). 
Guarneri and Woo combined do not teach transmitting data to a computing device, wherein the computing device adjusts an application of the touchscreen.
Cho teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor (¶218) of a first electronic device (fig. 1A and 1B; ¶45; ¶65), cause the processor to perform operations (¶39; ¶49), the operations comprising: transmitting the self-mode data  a computing device (fig. 1B, item 120: computing device: ¶69, “The processor 120 can match and process a touch event and a pressure event that are provided from the touch IC 180”), wherein the computing device adjusts an application of the touchscreen (¶69, “the processor 120 can control to perform an operation or function corresponding to the touch event or the pressure event for an application executing in the electronic device 101”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined non-transitory computer-readable medium of Guarneri and Woo, to transmit data to a computing device, wherein the computing device adjusts an application of the touchscreen resulting in transmitting the self-mode data and the mutual-mode data to a computing device, wherein the computing device adjusts an application of the touchscreen, as taught by Cho so as to control the application to perform an operation function corresponding to a touch (¶69). 
Guarneri, Woo, and Cho combined do not teach wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements.
Gray teaches a non-transitory computer-readable medium storing instructions that (¶13), when executed by a processor (fig. 1, item 24; ¶89) of a first electronic device (fig. 1; ¶64, “touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products”), cause the processor to perform operations, the operations comprising: during a mixed-mode measurement frame (¶51, “they may be both used in order to reveal water presence on the screen panel in connection with single finger touch e.g., only one finger touching the screen”; ¶52 ¶94), collect self-mode data and mutual-mode data (¶52, “water resistance may be achieved by using both mutual-cap and self-cap sensing by operating a touch panel in both modes by switching back and forth between them”); wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements (fig. 2, f2 at 100 and 200kHz; ¶43, “The self analog sensor signal, mutual analog sensor signal, and pen analog sensor signal may include multiple frequencies”; ¶49; ¶120; claim 11: the self analog signal comprises multiple frequencies including at least the second frequency).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined non-transitory computer-readable medium of Guarneri, Woo, and Cho, wherein the self-mode data comprises lower drive frequency measurements and higher drive frequency measurements, as taught by Gray so as to provide multi-touch sensing (¶44).
Guarneri teaches wherein the controller comprises: firmware (¶182, “in case of wet/water condition, the electronics C (e.g., firmware) may enter a water multi-touch detection mode”) configured to receive data. 
Guarneri, Woo, Cho, and Gray combined do not teach wherein the controller comprises firmware, the firmware transmitting data to the computing device.
Mathews teaches a touch system (fig. 1; ¶14), comprising: a touchscreen (fig. 1, item 12; ¶15); a controller (fig. 1, item 14; ¶28), coupled to the touchscreen (fig. 1, item 12); and a computing device (fig. 1, item 16) communicatively coupled to the controller (fig. 1, item 14); wherein the controller is configured to transmit data to the computing device (¶29, “Microprocessor 16 may be configured to receive touch data from touch screen controller 14”); wherein the controller comprises: firmware (¶28, “Controller 14 may also include noise filtering algorithms and exact sampling methods in hardware, software, or firmware”) the firmware transmitting data to the computing device (¶29).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined non-transitory computer-readable medium of Guarneri, Woo, and Cho, wherein the controller comprises firmware, the firmware transmitting data to the computing device, as taught by Woo, resulting in firmware configured to transmit self-mode data and mutual-mode data to the computing device so as to provide design alternatives. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONNA V Bocar/               Examiner, Art Unit 2621       

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621